Name: Council Decision 2011/641/CFSP of 29Ã September 2011 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova
 Type: Decision
 Subject Matter: Europe;  international affairs;  criminal law
 Date Published: 2011-09-30

 30.9.2011 EN Official Journal of the European Union L 254/18 COUNCIL DECISION 2011/641/CFSP of 29 September 2011 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 September 2010, the Council adopted Decision 2010/573/CFSP (1). (2) On the basis of a review of Decision 2010/573/CFSP, the restrictive measures should be extended until 30 September 2012. (3) However, in order to encourage progress in reaching a political settlement to the Transnistrian conflict, addressing the remaining problems regarding the Latin-script schools and restoring the free movement of persons, those restrictive measures should be suspended until 31 March 2012. At the end of that period, the Council will review the restrictive measures in the light of developments, notably in the areas mentioned above. The Council may decide to reapply or lift travel restrictions at any time. (4) The information relating to certain persons included in the lists in Annexes I and II to Decision 2010/573/CFSP should be updated. (5) Decision 2010/573/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/573/CFSP is hereby amended as follows: (1) Article 4(2) is replaced by the following: 2. This Decision shall apply until 30 September 2012. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.; (2) Article 4(3) is replaced by the following: 3. The restrictive measures provided for in this Decision shall be suspended until 31 March 2012. At the end of that period, the Council shall review the restrictive measures.. Article 2 1. In Annex I to Decision 2010/573/CFSP, the entries for the following persons: (1) Oleg Igorevich SMIRNOV; (2) Oleg Andreyevich GUDYMO, shall be replaced by the entries set out in Annex I to this Decision. 2. In Annex II to Decision 2010/573/CFSP, the entry for the following person: (1) Alla Viktorovna CHERBULENKO, shall be replaced by the entry set out in Annex II to this Decision. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 29 September 2011. For the Council The President M. KOROLEC (1) OJ L 253, 28.9.2010, p. 54. ANNEX I Entries referred to in Article 2(1) 3. SMIRNOV, Oleg Igorevich, son of No 1 and former Adviser to the State Customs Committee , former Member of the Supreme Soviet , born on 8 August 1967 in Novaya Kakhovka, Khersonskaya oblast, Ukraine, Russian passport No 60No1907537.. 9. GUDYMO, Oleg Andreyevich, former Member of the Supreme Soviet , former Chairman of the Committee on Security, Defence and Peacekeeping of the Supreme Soviet , former Deputy Minister of Security , born on 11 September 1944 in Alma-Ata, Kazakhstan, Russian passport No 51No0592094.. ANNEX II Entry referred to in Article 2(2) 3. CHERBULENKO, Alla Viktorovna, former Deputy Head of State Administration of Rybnitsa , responsible for education issues..